[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 SEPT 07, 2006
                                No. 05-15700                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 05-10011-CR-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

MARTIN VILLEMS,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (September 7, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

     After consideration of the parties’s briefs and review of the record, we find
no clear error in the district court’s enhancement of Villems’s sentence based on

his role as a leader and organizer of the conspiracy to commit access device fraud.

The undisputed facts in the presentence investigation report and the facts admitted

at the plea colloquy reflect that Villems exercised decision-making authority,

recruited accomplices, and was very involved in planning and organizing the

conspiracy. Further, he exercised control over Katrin Pitkmann, and the

conspiracy involved at least five participants. Thus, we affirm Villems’s sentence.

      AFFIRMED.




                                          2